 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroendyke Transport,Inc. and Ann Myers Bell d/b/aBell Transport Company and Southern Conferenceof Teamsters,affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Cases 16-CA-4886, 16-CA-4943, and 16-RC-5991June 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn February 26, 1973, Administrative Law JudgePaul E. Weil issued the attached Decision in this pro-ceeding.Thereafter, Respondent and Charging Partyfiled exceptions and supporting briefs. Counsel for theGeneralCounsel filedan answeringbrieftoRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge 1 and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Groendyke Transport, Inc.,and Ann Myers Bell d/b/a Bell Transport Company,Longview, Texas, its officers, agents successors, andassigns, shall take the action set forth in the said rec-ommended Order.IT IS FURTHER ORDERED that the election in Case 16-RC-5991 be, and it hereby is, set aside and the peti-tion therein is herewith dismissed.1 In the absence of exceptions the Board adopts,pro forma,the conclusionsof the Administrative Law Judge sustaining the challenges to the ballots ofCurtisCraig,Raymond Lilly, and Carl Wilhite,and dismissing the 8(a)(3)and (1) allegations based on the dischargeof CharlesStorch.DECISIONPAUL E. WEIL, Administrative Law Judge: The SouthernConference of Teamsters, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein the Union, on April 14 1 filed apetition with the Regional Director for Region 16 of theNational Labor Relations Board, hereinafter called theBoard,seeking an election among certain employees of BellTransport Company located at Longview, Texas. The Re-gional Director caused a hearing to be conducted on thepetition on May 26 and on June 14 issued a Decision andDirection of Election which was conducted on July 16.Twenty-six employees voted for the Union, 26 employeesvoted against the Union, four ballots were challenged and,within a few days, both the Union and the Employer filedobjections to the election. On August 10, the Union filed acharge with the Regional Director, alleging that GroendykeTransport, Inc. and Ann Myers Bell d/b/a Bell TransportCompany, hereinafter called Respondent, violated Section8(a)(3) and (1) of the Act by the discharge of an employee,Storch, on May 24, and another employee, Statler, on July25. On August 29 the charge was amended dropping theallegations with regard to Statler and adding an allegationthat Respondent altered the job status of employee Silver-tooth for discriminatory reasons and an allegation of refusalto bargain in violation of Section 8(a)(5) of the Act. OnSeptember 19, the Regional Director issued a SupplementalDecision in the representation case setting forth the fact thatobjections were filed and attaching them, and that ballotswere challenged and ordering a hearing to investigate bothobjections and challenges.On September 28, the Union filed a second charge (Case16-CA-4943) alleging the discriminatory discharge of em-ployees Alsip and Maass and on the following day the Re-gional Director issued an order consolidating the originalcharge with the representation case and alleging discrimina-tion by Respondent in the discharge of Storch and the al-leged demotion of Silvertooth as well as various allegationsof interference, restraint and coercion by the terminal man-ager, Gail Anderson. On October 19 the Regional Directorissued a second order consolidating cases, this time consoli-dating Case 16-CA-4943 with the representation case andwith Case 16-CA-4886, and added an allegation that Re-spondent discharged Roy Alsip in violation of the Act. Byits duly filed answer, Respondent denied the commission ofany unfair labor practices. The matter came on for hearingbefore me at Tyler, Texas, on November 7 and 8. On No-vember 9, because of the absence of a witness deemed essen-tial by the General Counsel, the matter was continued untilDecember 6 to be resumed at Longview, Texas, the site ofRespondent's terminal. The hearing concluded on Decem-ber 7.All parties were present and represented by counsel at thehearing. All parties had an opportunity to call and adducerelevant and material evidence with regard to the allega-tions in the complaint, the challenges, and the objections.All parties waived oral argument at the close of the hearing.Briefshave been received from the General Counsel, theCharging Party and Respondent.All dateshereinafter are inthe year 1972unless otherwise specified.204 NLRB No. 27 BELL TRANSPORTCOMPANY97The IssuesA basic issue in the entire proceeding is whether the Em-ployer has a duty to bargain with the Union. There aresufficient challenges to determine the election. If, after con-sideration of the challenges and the opening of such ballots,such determination should indicate the majority of ballotshave been cast for the Union, the Employer's objectionsmust be considered. If the Employer's objections are over-ruled, the Union will be certified which disposes of the issue.On the other hand if the Union does not win as a result ofthe determination of the challenges, the Union's objectionsmust be considered. If they are found to have merit theelection will be set aside. At this point the General Counselargues that the unfair labor practices allegedly committedby Respondent are of such nature that under the decisionof the United States Supreme Court in theGisselcase 2 abargaining order should issue. To this end the GeneralCounsel introduced evidence that the Union represented amajority of the employees at the time it first sought recogni-tion from Respondent.Finally, no matter what determination results in the rep-resentation case, the alleged unfair labor practices must beconsidered. These allegations include allegations of threatsand interrogation by Gail Anderson, the Longview terminalmanager for Respondent, whether Charles Storch and RoyAlsip were discharged because of their union activities andwhether R. B. Silvertooth was demoted from the position offirst driver to that of second driver and, if such demotionoccurred, whether it was discriminatory within the meaningof Section 8(a)(1) and (3) of the Act.On the record as a whole and in contemplation of thebriefs I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is a business association doing business as acarrier in interstate commerce among the several states ofthe United States with a terminal located at Longview, Tex-as, which is the site of the matters raised in the instant case.In the operation of its business Respondent performs serv-ices in states of the United States other than the State ofTexas valued in excess of $50,000 annually and operates asa conduit in interstate commerce.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE CHALLENGESAs set forth above, the election resulted in 26 votes beingcast for the Union, 26 votes being cast against representa-tion by the Union and 4 challenged ballots. The four ballotschallenged were those of Curtis Craig, Raymond Lilly, CarlWilhite, and Roy Alsip.Curtis Craigwas employed until June 20, 1972, as a dis-patcher at Groendyke's 3 Channelview, Texas, terminal. OnMay 31, a memorandum was addressed to Craig by AlvinL. Hamilton, a Groendyke vice president, stating "In linewith our conversation, it is agreeable for you to transferfrom Houston to Longview as the dispatcher effective as ofthis date. Salary will be $850 per month. Your moving ex-penses will be paid." Craig testified that he was on theChannelview payroll through the pay period ending May31, and that he remained in Channelview until June 14because of the absence there of the terminal manager whoseplace he was taking, but that he considered himself an em-ployee at the Longview terminal from May 31.The Regional Director's Decision and Direction of Elec-tion dated June 14 provided that the eligibility date shouldbe the payroll period last preceding the Decision and Direc-tion of Election. The evidence reveals that Respondent'spayroll periods extend from the 1st through the 15th and the16th through the end of the month. Accordingly, the eligibil-ity date would be the payroll period ending May 31. TheExcelsiorlist furnished by the Employer did contain thename of Curtis Craig but also contained the name of VertusBrightwell as dispatcher. The Board's longstanding rule isthat an employee slated for transfer into a proposed unit iseligible to vote if in fact he is transferred to and performingthe duties of the unit during the determinative payroll peri-od. It is clear that Craig did not perform any duties in theunit until after June 14. Accordingly, he was not a memberof the unit during the determinative payroll period and thechallenge to his ballot must be sustained.4Raymond LillyandCarlWilhitewere drivers atRespondent's Mt. Pleasant, Texas, terminal. The Mt. Pleas-ant terminal did not have a dispatcher or manager; most ofthe trucks driven by drivers at that terminal were owned byLilly and Wilhite and used by the Employer on a lease basiswith payment based on a percentage of the revenue attribut-able to each truck. Neither Lilly nor Wilhite testified in thehearing. Longview Terminal Manager Anderson testifiedthat many of the drivers at the Mt. Pleasant terminal hadbeen hired on the recommendations of Lilly and Wilhiteand indeed all of the drivers that they have recommendedhave been hired other than those who failed to meet theDepartment of Transportation physical requirements forover-the-road drivers.While neither Lilly nor Wilhite hadspecific authority or responsibility concerning the move-ments of loads at the Mt. Pleasant terminal, Anderson testi-fied that they took this responsibility and saw to it that loadsmoved, replacing drivers if necessary by calling out otherdrivers to handle the loads.It is clear that Lilly and Wilhite have the authority to3 It should be noted that the "Employer" herein isa business associationof Groendyke Transport, Inc, (herein referred to as Groendyke) and AnnMyersBell d/b/a Bell Transport Company At the time of all of the actionsundertakenherein Groendyke was operating Respondentunder atemporaryauthoritygrantedby the ICC Whether that authority still exists or has beenmadepermanent is notknown It appears that Groendyke operated Respon-dent as partof its system of terminalsUnited States Rubber Compan80 NLRB 1039 See alsoMcDonald Print-2N L R B vGisselPacking Company, Inc,395 U S. 575 (1969)ing Company,81NLRB 481. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsibly recommend drivers for hire; it is also clear thattheir recommendations with regard to any other terms orconditions of employment would enjoy practically the sameauthority as that of Anderson who is undeniably a supervi-sor. I find that Lilly and Wilhite are supervisors within themeaning of the Act and that the challenges to their ballotsshould be sustained.Inasmuch as the names of Lilly and Wilhite appeared ontheExcelsiorlist and the Union did not object until theelection,Respondent contends that by its inaction theUnion has waived its right to challenge them.' In supportof its argument the Employer states, "in an analogous case,a union has been held to be guilty of a waiver by inactionin checking such a list," citingUnited States Consumer Prod-ucts,164 NLRB 1187. I find nothing in the citedcase relat-ing to theissuefor which it is cited, nor any discussion ofwaiver in that case. The Employer also citedPyper Construc-tionCompany,177 NLRB 707, in support of the statementthat "if the employees' names referred to herein had notappeared on theExcelsiorlist then these challenges wouldhave had merit." That case does not deal with a so-calledEscelsiorlistbut rather with a"Norris-Thermador"list 6which is in effect a stipulation between the parties to anelection resolving, as between themselves,all issues of eligi-bility prior to an election. The Board will consider such anagreement only when it is in the form of a written and signedagreement which expressly provides that the issues of eligi-bility resolved therein shall be final and binding on theparties.No such agreement or list appears in the instantcase.?I see no warrant for accepting Respondent'sargumentthat theExcelsiorlist put the burden on the Union to mounta challenge raised by the inclusion or exclusion of the namesfrom the list prior to the election, under pain of beingdeemed to have waived such challenge. TheExcelsiorrulewas adopted to enable all parties to a Board election tocommunicate with the eligible voters. The Board has in anumber of cases found that the omission of persons from anExcelsiorlist by the employer or the addition of ineligibleemployees to theExcelsiorlistby an employer does notviolate the order under which thelist is issuedas long as theomissionsor additions are not of such a substantial numberthat the list is not fairly representative of the unit. I rejectthe Employer's contention that the Union has waived itsrights to challenge the votes of Wilhite and Lilly and I findthat as they are supervisors within the meaning of the Actthe challenges should be sustained.Roy Alsipwas the Union's election observer at the polls.No evidence was taken at the hearing, all partiesagreeingthat there was no issue between them as to the facts behindthe challenge. An affidavit submitted by the Employer withits objections to the election states that after the electionconcluded the election sign was taken down and the observ-5Lilly's andWilhite'snames appearfollowed simply by the designation"driver,"with no indicationof their connection with theMt. Pleasant termi-nal6 Norris-Thermador Corporation,119 NLRB 1301.7 It should be notedthat in a recent case,Laymon Candy Company,199NLRB No 65, theBoard sustained a challengeto the ballot of a supervisornotwithstanding the factthat the parties agreed ona Norris-Thermadorlistthat the voter was eligibleers were invited to attend the counting of the ballots. Theydid so and the ballots were counted disclosing that 26 em-ployees had voted for the Union and 26 against and 3 hadvoted challenged ballots. At this point Alsip announced thathe had not voted. The Board agent conducting the electioncalled someone, apparently his superior, and announcedthat Alsip would be permitted to vote under challenge. Alsipcast a ballot which was sealed in an envelope and chal-lenged by the Board agent. Clearly the secrecy of Alsip'sballot was not violated.Whether a voter may be permitted to cast a ballot afterthe polls have closed is left to the reasonable discretion ofthe Board and its agent conducting the election. InGlauberWater Works,112 NLRB 1462, the Board held that ballotswould be counted where the Board agent in charge of theelection,in the exerciseof his discretion, reopened the pollsto take the challenged ballots of six employees, five of whomcould not get away from their jobs during the voting periodto vote. However, the Board stated, "We believe it wouldhave been the better practice if the Board agent had fol-lowed the rule [not to extend voting periods beyond the timespecified in the notice of the election]in this case." InN.L.R.B. v. Wilkening Manufacturing CompanyB the court foundan abuse of the Board's discretion to refuse to take the latecast ballot of an employee who appeared within 5 minutesof the closing of the polls.InHanford Sentinel, Inc., d/b/a Hanford Sentinel,163NLRB 1004, the Board sustained an objection that theBoard agent declined to take the ballots of two employeeswho appeared at the polls immediately after they wereclosed. There the Board found that the agent, in the properexerciseof his discretion, should have permitted the twoemployees to cast their ballots.InWestchester Plastics of Ohio, Inc.,'the Board and thecourt approved the action of a Board agent who permittedan employee who was 1 minute late to cast his ballot. As thecourt pointed out in enforcing the Board's decision, in eachof the cases the Board has evaluated the circumstances ofthe late voting in order to determine whether the agentexercised his discretion correctly. The evaluation in eachdealt with: (1) The reason the employee was late; (2) howlate the employee was; (3) how long the voting period was;and (4) whether the ballot box was opened or the tallycommenced at the arrival of the employee.Applying thesame teststo the instantcase no excuse isgiven for the failure of the employee to vote within thevoting period. He was present and indeed was the observerfor the Union during the election. The polling period wasapparently adequate; there is no indication that employeeswere left waiting to vote when the time period was complet-ed. The decision of the employee to cast a ballot took placewell after the polls had closed. The polling place had beendismantled to some extent and the ballot box had beenopened, the ballots counted and apparently the tally com-pleted at the time he indicated that he wanted to cast hisballot.While, as the court pointed out inWilkening Manu-facturing Company, supra,the Board must give employees anopportunity to cast their ballots and make known their pref-8 207 F.2d 98(C.A. 3, 1953), denying enforcementof 100 NLRB1201 and96 NLRB No. 13 (not published).9 165 NLRB219, enfd.401 F.2d 903 (C A 6, 1968). BELL TRANSPORTCOMPANYerences with regard to union organization,there must be alimitation within which the Board's reasonable rules shouldbe followed. I infer from the cited decisions that when theballot box has been opened and the tally concluded, anyemployee should thereafter be precluded from the right tocast his ballot.If an employee has not been able to makeup his mind to vote until he finds out the result of his fellowemployees'votes,I think he has waited too long.I recom-mend that the challenge to the ballot of Alsip be sustained.Ihave recommended that all four challenges be sus-tained. Accordingly, the Union has not obtained a majorityof the valid votes counted. Therefore it is not necessary toconsider the objections to the election filed by the Employ-er/Respondent herein. However, those objections filed bythe Union must be considered.IV. THE UNION OBJECTIONSThe Union filed objections to the conduct of the electionon the following grounds: (1)That all eligible voters werenot permitted to vote their ballots in secret; (2) that theEmployer gave work assignments to employees making itimpossible for them to attend the polls and did not providesubstitute or mailed ballot opportunity; and (3) by theabove and by other acts of interference and coercion, em-ployees were denied the opportunity to cast their ballots inaccordance with the rights under the Act.No evidence was adduced by the Union, or by anyoneelse for that matter,that any eligible voters were restrainedin any regard in voting their ballots in secret.No evidenceappears that the Employer gave workassignments to em-ployees which made it impossible for them to vote. Thereisno evidence that any employee who wanted to vote didnot succeed in doing so. Accordingly, the first two groundsfor objections set forth above must be dismissed for failureof the Petitioner to support them with evidence. The thirdground,relating to unspecified acts of interference, restraintand coercion,has reference,according to the statement ofPetitioner's counsel at the hearing,to the matters alleged asunfair labor practices in the complaint portion of this case.As I recited above, the complaint alleges various acts ofinterference,restraint and coercion betweenApril 1 andAugust 9, the discharges of Storch on May 22, Alsip onSeptember 23 and the discriminatory demotion of Silver-tooth on May 29. Only those actions of Respondent be-tween April 14 when the petition was filed and July 14,when the election was conducted, would be considered forthe purposes of the objections within the Board's normalrules. The allegations will be considered in the next sectiontogether with the other unfair labor practiceallegations.V THE ALLEGED UNFAIR LABOR PRACTICESThe organizing campaign was initiated by Roy Alsip, oneof Respondent's drivers, who contacted the Union early inMarch and, after holding a meeting,determined that therewas enough interest to warrant an attempt to get authoriza-tion cards signed.The first cards were signed on March 30by Alsip and another employee, and thereafter the majorityof the employees signed cards in April and May. Respon-dent,through its terminal manager,Anderson,became99aware of the organizing attempt early in April. Possibly thefirst solid information Anderson received was from one ofthe drivers, Paul Hyden, who came to Anderson and toldhim that the employees were orgamzing.10Alsip testified that shortly after the first of April, Manag-er Anderson called him into his office and asked him if hehad heard anything of the rumor of the Union coming intothe Company. Alsip told him it wasn't a rumor anymore andstated that the organization had commenced. Andersonasked who the instigator was and Alsip acknowledged thatitwas he, to which Anderson answered that Alsip was "asorry-" for bringing the Union in; that it would cause himto lose his job. Anderson was on the witness stand on twooccasions.First he was called by the GeneralCounsel as a43(B) witness, and later in the proceeding was called byRespondent as its main witness. On the latter occasion hedenied having any conversation with any employee con-cerning the Union, and denied making any of the state-mentsattributedtohim during the hearing. Oncross-examination he was reminded that when he was testi-fying under 43(B), he admitted that Hyden had told himabout the union organization whereupon he stated that hemade no answer to Hyden, that all the talking was done byHyden. Anderson's testimony throughout was character-ized by anevasivenessthat seriously reduced his credibility.I credit Alsip's testimony concerning the above incident,and I further credit the testimony of Alsip that on succeed-ing occasions when Alsip had mechanical trouble with histruck, Anderson told him, in essence, that if he hadn't got-ten involved with the Union, he could expect to be assigneda new truck. Anderson denied any such statement and de-nied that Alsip ever had any serious mechanical troublewith his truck." Alsip testified that he had been assignedtruck No. 3151, an old truck, shortly after the union organi-zation came to Anderson's attention. Alsip placed this onMarch 8 but log analysis records placed in evidence revealthat until April 13, truck No. 3151 was driven by driverSilvertooth who thereafter drove No. 3163 and No. 3162.The record does not disclose what truck Alsip drove priorto April 13. Respondent, which has the records under itscontrol, took no steps to controvert Alsip's testimony. Ac-cordingly I conclude that he had been driving a newer truckuntil April 13. Alsip also testified credibly that on occasionsAnderson would "catch" Alsip talking with fellow workersand Anderson would tell them that if they didn't leave Alsipalone, they would wind up in trouble, too. Alsip gave nodates for these conversations. As he could not recall the dayon which any of them occurred, it is not possible to attributeany of the incidents to any of the allegations in the com-plaint. Accordingly, I make no finding that these somewhatambiguous warnings constitute unfair labor practices.Employee John Maass, a driver, testified that after thesecond organizational meeting which took place early inAprilManager Anderson questioned him whether he had0 Hyden signed a card on April 2.i In rebuttal Alsip produced a copy of a bill dated May 9, 1972, for repairsto his truck by a shop in Memphis, Tennessee, totaling over$1,000. It appearsthat Respondent was unaware that Alsip had retained a duplicate copy ofthe repair bill which he submitted to Respondent.Alsip was then drivingtruck No 3151 which is a 1970 model, Peterbuilt truck 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDattended the union meeting.Maass answeredthat he haddone so andAnderson asked whohad been there. Maassanswered thatHyden had already toldhim that he wasgiving Andersonthe names and thereforeAnderson knewwho hadbeen at the meeting.Andersonsaid that Maasscould get in trouble overtheUnionand this ended theconversation.Three or fourweeks later,which would havebeen aroundMay 1, Andersoncame up to Maass who wastalking toAlsip and toldhim that ifhe wouldkeep hangingaroundwith Alsip he wouldget in trouble.This is apparentcorroborationofAlsip's testimonythatAnderson madesuch statementsto employees with whom Alsipwas talking.I think the statement is too ambiguous to warrant an infer-ence that Anderson was threatening Maass with relation tounion activities.Accordingly,I find no violation in this.On the dayof the election Maass drove into the terminalto check in prior to voting.Andersonon this occasion said"we won'tget those new trucksif the Unionis voted in."This had referenceto a rumorthat theLongview terminalwas to get several newtrucks.Maass testified that before histermination one new truckhad been delivered.Although Anderson denied thestatements attributed tohim byMaass I credit Maass andfind thatthese statementswere made. I further find that at anothertime before theelection and after the commencement of the organizationalcampaignAndersonasked Maass if hehadn'thad troubleon a jobbefore relatedto the Union.Maass admitted thathe had and Anderson asked if he had been run off the job.Maass said no buthe hadleft it.WhereuponAnderson said,"Well, you coulddo the samehere." The GeneralCounselcontends that this testimony,which I credit, reveals a viola-tion by Anderson; I conclude that Andersonwas in factthreatening Maass in violation of Section8(a)(1) of the Actthat he would have trouble becauseof theunion organiza-tion.A hearing was held on the representationpetition on May26. Shortly before that date driver Silvertoothwas in theterminaloffice and Andersonasked him what he thoughtabout theUnion. Silvertoothgave him an ambiguous an-swer and Andersonapparently did not followup his ques-tioning.After theelection Silvertoothand Andersonwere discuss-ing the factthat the vote had split evenlyand that theelection could go eitherway. Silvertoothsomewhat mali-ciously stated to Anderson that if the Union won Dispatch-erCraig would probably get Anderson's job,and thencommented that ifthe Union lost Alsipand Silvertoothwould probablybe the first ones to be run off.To thisremarkAnderson merely noddedhis head.The GeneralCounsel contendsthat by nodding his head Anderson ineffect threatened Silvertoothwith discharge; I conclude thatnothing more can be inferred from the incident but thatAndersonwas goingalong with Silvertooth in his "kidding"about thepossible resultsof the election.I recommend thatthe complaint,insofar as this incident is alleged to be aviolation,be dismissed.Employee Statlertestifiedthatsome time late in June orearly in July he went into the terminal office to ask for anadvance on his wages.While Andersonwas writinga check,he statedthat if theUnion camein there wouldbe no morecash advances,and pointed out to Statler that Statler was"a poor boy," that he gave him a job and tookhim in andtreated him like a son, and hehoped thatStatler wouldrememberthat when the vote came up. Anderson said thatthere would be quite a few people run off because of theUnion.A few days beforethe electionAndersonmet Statler inthe outeroffice andasked him if he had seenthe electionnotices;he also asked Statler whohe was voting for. Statlerresponded that he did not know. A couple of days laterStatler raninto Anderson in the shop and Anderson ex-pressed himself asbeing angry with Alsip. At that timeAnderson said that he had Alsip and Silvertoothrunningtogether, and that they could run up and down the roadtogetherand talk about the Union and that they would betogetherwhen they left. Anderson said he already had runoffMr. Storch, and J. C. Maass would be next.On electionday after the voting,Statler testified, he wastalking toCraig about a dispatch when Anderson walked upto him.Statler said"sure is a lotof confusionaround heretoday." Andersonanswered"yeah but it's not going to beany longer.I've got thosekind of suckers whereIwant themnow." At this point Craig asked Anderson what tractors hadhot waterhookups on them and Andersonnamed them off,but left offtractor No. 153 which George Joyner,anotherunion advocate, was driving, Statler remindedhim of No.153 and Andersonanswered"yeah he's driving it for theshort time he's goingto be here too." 121credit Statleralthough Anderson denied all of the aboveincidents exceptthat he hadgiven Statler an advance.Statler is no longeremployed byRespondent.Respondentcontendsthat he isincredible because hewas actuated by malice against theRespondent in his testimony. In supportof this assertionRespondent,on cross-examinationof Statler, brought outthat he hadcome forwardwithhis testimony at the requestof Silvertooth after Statler's discharge; that Silvertooth hadasked him if he knewof any incidents which wouldhelp outthe men onwhose behalfchargeshad been brought andstated that as a resultof the instantcase Statler might beable to gethis job back. While it appears from thistestimo-ny that Statlerat the timehe first spoke to theBoard agenthad some interest in the litigation,itno longer appears tobe the fact. On the witness stand Statler'sdemeanor wasthat of a mantelling the truth. The recordreveals thatStatler isno friend of Alsip, who atone time refusedto drivewithhim becausehe disliked him. I had theimpression thatStatler was attemptingto tell the truthas he recalled it withcandor. I credit his testimony and I findthat the statementsattributed by him to Andersonwere made.The DischargesThe first employee whose discharge is alleged to haveviolated the Act isCharles Storch.On May 25, CharlesStorch received a letter writtenon May 22,at Respondent'sEnid,Oklahoma,office, advising him that he was terminat-ed as a driver effective May 24.The letter stated that he wasterminated because hehad willfullyfalsified his logs, onMay 7 and 8. According to Storch's story he was driving12The record does not reveal whether Joyner is still employed by Respon-dent BELL TRANSPORT COMPANY101from West Memphis, Arkansas, to Longview on May 7.When he arrived at Texarkana, at 5 in the afternoon, he hadtrouble with the electrical circuit of his truck. He attemptedto find the source of the trouble without success and thendecided because it was a Sunday evening and there was aconsiderable amount of passenger traffic on the road toremain where he was until morning.Storch testified that heslept in the back of his truck until 2 o'clock in the morning,at which time he awakened and decided to try to call thecompany office in Longview. When he telephoned hereached Alsip who was preparing to take a load out. Alsipadvised him that from his description it was not indicatedthat his truck would be disabled and he should drive on in.Accordingly he drove in to Longview without further trou-ble, arriving at 5 a.m. on May 8. Storch was corroboratedby Alsip who testified that he received a phone call at thecompany terminal between 2 and 3 a.m. on May 8 andconsulted with Storch who told him of the trouble he washaving. Alsip advised Storch that it sounded as though thealternator was bad and that he could drive on in to theterminal.Alsip did notsee Storch again until that afternoonwhen Alsip had returned from wherever he was going andStorch was about to leave on another trap.John Smith who stated that he is a "safety engineer" forRespondent testified that his duties include checking vehi-cles on the road, checking the drivers' logs and checkingequipment.It appears that his job includes driving over theroads normally used by Respondent's equipment and mak-ing observations of the driving of company equipment.Sometimes Smith stops the equipment and checks the logs;other times he merely makes reports of the habits of thedrivers as he observes them.His reports are turned in to thesafety director, William Knight. Smith testified that on May7 he observed the truck and trailer which he later learnedto have been driven by Storch, at 11:30 a.m., while he wasparked in Malvern, Arkansas, at a truck stop. He followedthe truck until it pulled into a rest area near Prescott,Arkan-sas, at 12:15 p.m., where he passed the truck and stoppedin Prescott.Soon after that the truck passed him again atPrescott.Heading south Smith saw the unit again at 1:30p.m. in Nash, Texas, and at 3:15 p.m. he saw it in Longviewat the fuel pumps in the company yard.Smith denied that he knew who was driving the "rig" orthat he had any particular interest in Storch's driving.Storch testified that on May 8 after he had laid over inLongview he was dispatched in the early afternoon and thathe checked his truck and found that the alternator had beenrepaired.He testified that a mechanic told him that thealternator had come loose and required only to be fasteneddown.After the trip each driver is required to file, with thepapers concerning his trip,a report on the mechanical con-dition of his vehicle. Respondent produced Storch's reportafter this trip. It bears the date May 7. The report shows acheckmark indicating disapproval of the panel instrumentgauges and states as the reason for disapproval"panel gaug-es/tachometer and speedometer cable twisted off." There isno indication on the report of trouble with the electricalsystem. Respondent stated that its records show no repairwork done on the truck by its maintenance staff after theMay 7 trip. No explanation is offered by Respondent as towhat would be gained by Storch's falsifying his arrival 14hours later than it actually took place, and none is apparent.Storch's pay would not be affected, nor would his drivinghours under either version. The General Counsel contendsthat Smith's reports are false and that the entire incidentwas staged for the purpose of giving an excuse to dischargeStorch. Smith appeared to be truthful in his testimony andthere appears to be nothing out of the way in his activitiesor reports. On the other hand, assuming that Storch wastelling the truth, it does not appear likely that he would nothave made some mention of the trouble with his electricalsystem in the mechanical condition report that he filed onhis return. Also, the fact that that report, which is filed atthe termination of the trip, is carefully made out, yet bearsthe date May 7, which coincides with Smith's report, ratherthan May 8, which is the date on which Storch testified hereturned, tends to corroborate Smith's story rather thanStorch's.While Alsip's testimony appears corroborative ofStorch, Alsip admitted that he did not see Storch and hadno way of knowing from what point Storch was calling otherthan the fact that Storch said he was in Texarkana. On therecord as a whole, I find that the General Counsel has notproduced a preponderance of evidence in support of hisallegation that Storch's discharge was discriminatory. Thereis no contention assumingthat Storch's logs were falsified,that his discharge was nevertheless discriminatory. Accord-ingly I find that the General Counsel has failed in its burdenof supporting this allegation with a preponderance of credi-ble evidence and I must recommend that the complaint bedismissed insofar as the discharge is alleged to be a violationof Section 8(a)(3) and (1) of the Act.R. B. Silvertooth,Storch and Alsip attended the represen-tation casehearing with the union representative. Accord-ingly there was no question that Respondent was aware oftheir union adherence.On the Monday following the Board hearing, when Sil-vertooth came to work, he found that his truck had beendispatched to the man who had been driving with him andthat he had been bumped back to second driver. He testifiedthat the Company has two kinds of drivers, first and seconddrivers. They are paid at the same rate but the first driversare usually the senior men and they have trucks regularlyassignedto them. In the event a trip is of such a nature thatithas to be accomplished with greater speed thana singledriver can drive, a second driver is dispatched on the truckand the two drivers take turns with one sleeping in the berthon the truck. On these occasions, 25 percent of the chargefor the trip is divided between the drivers and each received12-1/2 percent. When a driver makes a trip alone he receives20 percent of the value of the trip. In addition, according toSilvertooth's testimony corroborated by that of the otherdrivers that testified, the "first driver" usually drives thetruck to pick up the load and bring it back tothe terminal,from which it is dispatched to points all over the country.The second driver is not normally assigned or does notnormally take the load until the terminal departure. Theaverage additional emolument for picking up the load andreturningit to the terminal is somewhere around $30 ac-cording to the testimony of the drivers. Since the representa-tionhearing,according to Silvertooth, he had beendispatched only as a second driver which has led to a de- 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrease in his income. The General Counsel contends thatthis decrease and the demotion from first to second driverconstitute a violation within the meaning of Section 8(a)(3)of the Act.The Respondent on the other hand contends that it hasno such thing as "first drivers" and "second drivers" butthat when two drivers are attached to a truck they are re-ferred to as "codrivers." They share equal responsibility andthe additional emoluments resulting from picking up theloads and delivering them to the terminal as well as formaking trips individually are divided between them or aredispatched by Respondent on the basis of the number ofhours of driving each of the codrivers has had.Respondent adduced various records in an attempt toshow that no significant difference appeared between Sil-vertooth, Joyner who had been his codriver and Watsonwho later drove the truck which had been assigned to Silver-tooth and Joyner. Whatever else these records demonstrate,they demonstrate that in fact trucks are, for periods of time,principally driven by a single driver and that there is agreater "turnover" among the codrivers with the driver thanamong drivers with a truck. A more significant demonstra-tion appears however and that is from March 1, when therecords start, until April 13, Silvertooth normally drovetruck No. 3151 or No. 3155, with driver Condwell as hissecond driver between March 8 and March 18, and John-ston as a second driver from March 29 until April 6. Joyneror Jayner became his second driver on April 12 and contin-ued as such for one trip; then the two of them togetherswitched to truck No. 3163 and then No. 3162, drivingtogether until May 10. Silvertooth continued to drive No.3162 for two trips alone thereafter which took him up toMay 23, and then after a 3-day trip withVan Deaconas asecond driver he was assigned to No. 3151 with Alsip. Sil-vertooth continued to drive with Alsip, with the exceptionof one short trip, until July 6. All his driving with Alsip, withthe exception of one trip, appears to have been in rig No.3151 the "old" rig Alsip testified had been assigned to himafterAnderson learned that Alsip was organizing theUnion.It is clear from the various records adduced in evidencethat whether a driver is called a codriver, first driver, or asecond driver, the more senior drivers normally are assignedtrucks and are in a position to achieve higher earnings byreason of their availability to travel on the single loads andto do the loading. Codrivers or second drivers are not as-signed trucks; while they earn as much as the first driversfor the hours and miles that they drive with the first drivers,they drive alone only when there is a truck free because thefirst driver assigned to that truck cannot make the trip forone reason or another. 13 It is apparent that for most of thetimeafterthehearing in the representation case,Silvertooth's earnings were less than those of the driverswith whom he rode or the drivers to whom his former truckhad been assigned. But the error is in trying to determinewhether Respondent has violated Section 8(a)(3) by com-parison of final earnings. The record suggests, in the testi-mony of Statler which I have credited above, that the reason13This might of course be frequent depending on the utilization of trucksand drivers, and the amount of businessfor the transfer of Silvertooth from a truck of his own tocodriver or second driver, call it what you will, with Alsipwas to insulatethe two leading union adherents from theother employees. Anderson is quoted to have said, "if theywant to talk union let them talk union to each other."Sinceboth Alsip and Silvertooth were "first drivers" prior to thisassignment,necessarily one or the other would have to suf-fer as a resultof the assignment.But, the assignmententeredinto for discriminatory reasons and in violation of Section8(a)(1) of the Act would be violative whether ornot a less-ening of the earnings of Silvertooth took place.Since theviolation resulted in the diminution of Silvertooth's earn-ings, the remedy therefore should require that Respondentmake himwhole and I will so recommend.But morerecordsthan I have before me are necessary to determine the extentto which he has suffered such a diminution.It is enough, asIfind, that Respondent transferred Silvertooth from hisown truck to ride as a codriver with Alsip, to establish thata violation took place and I so find.14Roy Alsip.On August 23 Roy Alsip picked up a load andreturned it to the terminal for dispatch.He wasinformedthat the second driver to be dispatched with him was adriver named Nolen. Alsip refused to drive with Nolen,referringto him by a combination of vulgar words, and saidthat he would either take it by himself or Nolen could takeitby himself but he would not ride with Nolen. The dis-patcher gave the load to Nolen. According to Alsip's testi-mony at that time he told the dispatcher that Nolen was toodangerous.Alsip testified that he went to the terminal each day there-after until August 29 on which date Anderson called him tothe office and asked him why he refused the dispatch. Alsipsaidhe did not refuse a dispatch but did refuse to run withNolen to which Anderson replied that he was taking it asa refusal to dispatch. On this occasion Anderson told Alsipthat he had 2 weeks to rest. On September 8 Alsip got aphone call from Terminal Manager Anderson and later gota letter from Safety Director Knight stating that he wassuspended while the Employer investigated the incident. OnSeptember 23 Alsip got another letter from Knight statingthat he was terminated.The Respondent's version of the aboveevents is some-what different. Anderson in his first testimony when he wascalled by the General Counsel testified that Alsipwas dis-charged for refusing a dispatch which he explained as fol-lows: "He was scheduled to go out on a run with a co-driver.He wouldn't run with him." He later testified that Alsip wassuspended on September 6 for failure to be available fordispatch but not with regard to the August 23 dispatchincident.14Respondent contends that the record reveals that there was no suchthing as a permanentassignmentof a truck That is quite clear. However therecord reveals that trucks were assigned for lengthy periods of time up toperiods of several months to a single driver who rode with various codrivers.The record also suggests that changes in assignments were made by way ofpunishmentof drivers or at the request of driverssince assignmentsof trucksgenerally followed seniority. The record reveals that Respondentwas pur-chasingnew trucksand involving them in its Longview terminalbusinessSome of the drivers preferred the older trucks which are more powerful andaccordingly there would necessarily be a considerable turnoveras betweentrucks and drivers This in no way disproves the evidence that senior driverswerepermanentlyassignedspecific trucks BELL TRANSPORTCOMPANYOn direct examination,when Anderson was called to thestand by Respondent,he testified that when he ascertainedthat Alsip had declined to ride with Nolen he told him totake a couple of days off while Anderson contacted the Enidoffice to find out what to do.Thereafter,commencing onthe 28th,he attempted to locate Alsip for dispatch but wasunable to do so until September 8 on which occasion he toldAlsip that he was suspended and would receive a letter fromthe Enid office to that effect.He then testified that onSeptember 8 he got his copy of the letter from Enid dis-charging Alsip and that he had suspended him on Septem-ber 6.However,later Anderson was straightened out andrecalled that he talked to Alsip about his suspension onSeptember 8 but he was discharged on September 24. Askedwhy Alsip was not terminated on September 8 instead of 2weeks later he answered that he did not know,but thatAlsip's case"was under study at this time."The letter of suspension to Alsip,dated September 6 andsigned by A. B. Knight,the director of safety,stated thathe was suspended as of September 6 pending"our investiga-tion of your failure to report fo; dispatch between August23 and September 5." Knight testified that his investigationof the situation consisted of a telephone call to Anderson inwhich Anderson reported that Alsip was not available fordispatch.Of course this is what Anderson had told him priorto September 6 but Knight testified that he expected thatAlsip would be available for dispatch after the receipt of theletter of September 6 or that Alsip would contact Andersonor Knight to find out what was happening. When Alsip hadcontacted neither Anderson nor Knight by September 23,Knight determined to discharge him. Anderson was notable to explain what would impel Alsip to contact himinasmuch as the tenor of the letter of September 6 was thathe was suspended until the Employer had completed its"investigation."Further it does not appear that any investi-gation took place.Anderson did not contact Alsip to informhim that the"investigation"consisted of waiting for Alsipto make himself available for talk with either Anderson orKnight nor did Knight instruct Anderson to do so.Accord-ing to Alsip's testimony he reported to the Longview termi-nal daily between August 23 and September 8 when he wasinformed that he had been suspended.Thereafter he cameto the terminal two or three times prior to his discharge. Onnone of these occasions did he speak to Anderson nor didAnderson speak to him. Alsip testified that he attempted totalk to Craig,the dispatcher,but that Craig would not speakto him.The letter of termination dated September 23 andsigned by Knight states,"your refusal to be dispatched ona load from the Longview terminal on August 23,1972; andyour failure to report for dispatch since August 24, 1972,prompted your termination."Discussion and ConclusionsI find that Alsip was discharged because of his unionadherence and activity.I find that at all times since the firstweek of April Respondent was aware of the fact that Alsipwas the leading union adherent among its employees and,as spelled out above,Anderson had more than once re-vealed his disposition to get rid of Alsip for this reason.Alsip testified that he had refused in the past to ride with103other drivers and had never been admonished or punishedfor so doing.Silvertooth testified that he refused to ride withJ.D. Spears on a trip in December of 1971 and with a drivernamed Beason afterGroendyketook over in 1972. He testi-fied that he was never reprimanded nor disciplined becauseof this. Alsip testified that when he first spoke to Andersonafter his refusal to drive with Nolen,Anderson told him totake a couple of weeks off.Andersontestified that he toldAlsip to take a coupleof days offwhile he ascertained whatGroendyke's Enid office wanted himto do.Anderson testi-fied that no one had ever before declined to make a tripbecause of the codriver assigned.Ido not credit this asser-tion in view of the testimony of the drivers that they had inthe past declined to ride with various employees withoutreprimand or punishment.Dispatcher Craig testified that he attempted to get intouch withAlsip todispatch him and identified memorandaallegedly writtenby Andersonto the Enid office that statedthat Craig had attempted to make various telephone callsbetween August 28 and September6.AlthoughCraig in histestimony pretended to recall the incidents, it was obviousthat he recalled nothing that was not written on the memo-randa that he identified.He testified that he was sure thathe had called Alsip before he started making memos andthat normallyhe would tryat least for a day to reach adriver before memorializing his difficulty in that regard, buthe had no recollection of for how long he had tried to callAlsip or howmany times. Similarly he had no recollectionof the period between September 1 and September 5 duringwhich no memoranda appeared to have been written, but heknew he had dispatched drivers during that period of time.Craig further testified that he had no knowledge of anysuspensionof Alsipother than that memorialized in theletter from Enid dated September 6. It is incredible to methat the terminal manager might have suspended a driverfor 2 days or 2 weeks,depending on which version I accept,without informing the dispatcher of this fact.Although bothCraig and Anderson contended that me-moranda of telephone calls were normally made when thedispatcher encountereddifficultyin reaching an employee,no memoranda other than those in this incident were ad-duced byRespondent.Neither Craignor Anderson coulddetail the circumstances under which memoranda would beprepared. I conclude that the memoranda in this case wereproduced for the purposes of supporting the discharge ofAlsip and were not generated in the normal course of busi-ness. I conclude further that the entire suspension and dis-charge of Alsip was unrelated to the refusal of Alsip to makethe trip with Nolen as a codriver and also unrelated to hisfailure to be available for dispatch. I credit his testimonythat he was indeed availablefor dispatchexcept for a periodof a week after he was informed of his suspension by SafetyDirector Knight.I do not believe Knight's testimony thatthe suspension was converted to a discharge because ofAlsip's "unavailability" between September 6 and Septem-ber 23 because of the absence of any factor that would giveAlsip any reason to believe that he was supposed to contactKnight.I credit Alsip's testimony that he was present at theLongview terminal at various times during the period fromSeptember 8 through September 23. I find in the absence ofany reasonable explanationforAlsip'sdischarge and in 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontemplation of the threatsby Andersonthat Respondentwould get rid of him that Alsip was discharged because ofhis unionactivity.VI THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section V, above,occurring in connection with the Respondent's operationsdescribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.Groendyke Transport,Inc. and Ann Myers Bell d/b/aBell Transport Company,is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Southern Conference of Teamsters,affiliated with In-ternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discriminatorily demoting R. B. Silvertooth fromthe position of first driver to that of second driver and bydischarging Roy Alsip because of his activities on behalf ofthe Union,Respondent has discriminated in regard to hireor tenure and conditions of employment of its employeesthereby discouraging membership in the Union in violationof Section 8(a)(3) of the Act.4.By the above actions and conduct and by coercivelyinterrogating employees, by threatening them with less ad-vantageous working conditions and with discharge becauseof their activities on behalf of the Union and by promisingbenefits if the employees rejected the Union Respondenthas interfered with,restrained and coerced employees inviolation of Section 8(a)(1) of the Act.5.Respondent has not violated the Act in certain re-spects as set forth above.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.The Union's Objections (Concluded)Ihave found above that Respondent violated Section8(a)(3) and(1) of the Act by the demotion of Silvertooth. Ifound additionally that during the period between the filingof the petition and the election Anderson told Alsip that ifhe had not gotten involved in the Union he could expect tobe assigned a new truck,toldMaass that if the Union werevoted in new trucks would not be brought to the Longviewterminal,questioned Silvertooth concerning his opinion ofthe Union before the hearing on the representation petition,told Statler that if the Union came in there would be nomore cash advances and that there would be quite a fewpeople run off because of the Union and asked Statler whohe was voting for, made statements to Statler from whichthe inference is clear that Silvertooth was demoted becauseof his union adherence,that he and Alsip and Maass wouldbe terminated therefor and that Storch already had been.These incidents,all of which took place during the criticalperiod, in my opinion require that the electionbe set aside.They all constitute objectionable conduct on the part ofRespondent and its agentAnderson. AccordinglyI recom-mend thatthe Union's objection be sustained and the elec-tion set aside.THE REMEDYHaving foundthatRespondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act,I shall recommend that it cease therefromand take certain affirmative action designed to effectuatethe policiesof the Act.Since I find that Respondent discri-minatorily dischargedRoy Alsip anddemoted R. B. Silver-tooth I shall recommend that Respondent offer themimmediate and full reinstatement to their former positionsor, if those positions are no longer in existence,to substan-tially equivalent positions,without prejudice to their senior-ity and other rights and privileges and make them whole forany loss ofpay theymay have suffered by reason ofRespondent's discrimination.Backpay shall be computed inaccordance with the formula prescribedby theBoard inF.W.Woolworth Company,90 NLRB289, together with 6percent interest per annum to be computed in accordancewithIsis Plumbing& Heating Co.,138 NLRB 716.The General Counsel suggests that the unfair labor prac-tices found to be committed in this matter are of such anature that they render the holding of a valid election im-possible within the meaning of the decisionof the UnitedStates SupremeCourt in theGisselcase(supra).Respondent submits in its brief that aGisselorder re-quires proof that Respondent has been guilty of serious,"massive,"unfair labor practiceswhichprecededthis elec-tion and affected the results thereof.The Respondent pointsout:The only employeefired prior to the election wasStorch.If this charge is dismissed then that would leavethe tenuous charges of Alsip and Silvertooth to supportthe alleged massive misconduct.-The prayerfor a bargaining order appears to be anafterthought and unsupported by the record. If theconduct recitedby Alsip andSilvertooth did in factaffect the results of the election,then the Board canorder a new election as a remedy for the employer'salleged misdeeds.While it is true that the former election may not be setaside except on a finding of objectionable conduct preced-ing the election,a consideration of whether the activities ofthe Respondent are of such a nature that the imposition ofa bargaining order is necessary because of the improbabilitythat a fair election could exist were the election to be rerun.Ihave found that conduct of Respondent sufficient to re-quire the setting aside of the original election has beenapprovedby the GeneralCounsel,but this conduct is notall that would be before the employees if they were to voteagain. Indeed the postelection unfair labor practices whichIhave found,that is to say the discharge of Alsip andadditional 8(a)(1) violations consisting of a statement toStatlerbyAndersonafter the election that revealedAnderson's opinion that he had the union advocates where BELL TRANSPORT COMPANY105he wanted them and they would not be driving longer arealso facets to be considered.By and large it is my opinionthat the extensive violations of Section 8(a)(1) and (3) byRespondent would reasonably be expected to have the ef-fect of undermining the Union's majority, that they de-stroyed the conditions necessary to the holding of a free andfair election and are not such that it may reasonably beexpected that normal Board remedies would restore thenecessary laboratory conditions. I conclude that in order toprotect the statutory rights and interests of employees andto remedy these violations of Section 8(a)(1) and (3), it isessential that Respondent be ordered to recognize and bar-gain with the Union as the statutory representative of itsemployees for the purposes of collective bargaining. 15 Ac-cordingly I shall recommend that Respondent be ordered tobargain on request with the Union as the representative ofits employees in the unit consisting of all drivers,servicemechanics and the dispatcher of the Employer at its termi-nals in Longview, Tyler and Mount Pleasant, Texas, exclud-ing office clerical employees,guards,terminal manager andall supervisors as defined in the Act, which was found to bean appropriate unit in Case 16-RC-5991.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section I0(c) of the Act, I hereby issue thefollowing recommended: 16ORDERprejudice to their seniority or other rights, privileges orworking conditions and make them whole for any loss ofearningsthey may have sufferedas a resultof the discrimi-nation against them in the manner set forth in the sectionhereto entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d)Upon request bargain collectively with the above-named Union as the collective-bargaining representative ofits employees in the appropriate unit set forth above andembody in a signed agreement any understanding reached.(e)Post at its terminal at Longview, Texas, copies of theattached notice marked "Appendix." 17 Copies of said no-tice, on forms provided by the Regional Director for Region16, after being duly signed by the Respondent's representa-tive, shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere noticesto employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 16, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Respondent, Groendyke Transport, Inc. and Ann MyersBell d/b/a Bell Transport Company,itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirand other employees union activities,threatening employ-ees that if they select the Union as their representative theywill not be given new trucks to drive or will be denied otherbenefits, threatening employees that they or other employ-ees will be discharged because of their union activities orpromising benefits to employees if they reject the Union astheir collective-bargaining representative.(b)Discriminating against employees because of theirunion activities and adherence by changing their assign-ment to less desirable or remunerative assignments or bydischarging them because of their activities on behalf of theUnion.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of rights guaranteed inthe Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Upon request recognize and bargain collectively withSouthern Conference of Teamsters, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America,as the exclusive representativeof the employees in the appropriate unit set forth in theRegional Director'sDecision and Direction of Election inCase 16-RC-5991.(b)Offer to R. B. Silvertooth and Roy Alsip immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent jobs without15The General Counsel adduced authorization cards of at least 45 employ-eesThe May 26 payroll listed 64 employees The Union obviously repre-sented a majority of the employees at the time of the hearing in thereplresentation case6In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to give evidence,theNational Labor Relations Board has found that weviolated the National Labor Relations Act and has orderedus to post this notice and we intend to carry out the Orderof the Board and abide by the following.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unions 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo bargain collectively through representatives oftheir choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with or re-strains or coerces employees with respect to theserights.WE WILLNOT discriminate against our employees forengaging in activities on behalf of the Union or on theirown behalf.WE WILL NOT threaten to lay off or discharge employ-ees for engaging in union activities.WE WILL NOT coercively interrogate our employeesconcerning their or other employees union activities.WE WILL NOT promise our employees benefits if theyreject the Union as their collective-bargaining repre-sentative.WE WILL upon request recognize and bargain withSouthern Conference of Teamsters, affiliated with In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the repre-sentative of our employees in the unit which the Boardfound to be appropriate for purposes of collective bar-gaining andWE WILL embodyin a signed agreement anyunderstanding reached.WE WILL reinstate R. B. Silvertooth and Roy Alsip totheir formerjobsor, if those jobs no longer exist, toother equivalentjobs and we will make them whole forany pay theylost as a result of our discriminationagainst them.GROENDYKE TRANSPORT, INC.AND ANNMEYERS BELL D/B/ABELLTRANSPORT COMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelectiveService Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FederalOfficeBuilding,Room 8A24, 819 Taylor Street, FortWorth, Texas 76102, Telephone 817-334-2921.